     Case 4:21-cv-01774 Document 24 Filed on 06/15/21 in TXSD Page 1 of 2

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Jennifer Bridges, et al.

versus                                               Case Number: 4:21−cv−01774
                                                     Judge Lynn N Hughes
The Houston Methodist Hospital, et al.

               NOTICE OF THE FILING OF AN APPEAL
An appeal has been filed by Rose Aldaya, Sandra Altamirano, Judith Andriko, Alison
Antu, Mary Apacway, Dajuana Armstrong, Amber Baker, Edna Barrera, Debra Baugh,
Latricia Blank, Amanda Blanton, James Borje, La ura Bowden, Jennifer Bridges, John
Brockus, Katherine Brol, Arlin Cameron, Pierre Charland, Brian Clegg, Celina Clvir,
Sherry Colbert, Joann Crump Creamer, Zoretta Curry, Lorri Curto, Julie De Torre,
Madeline Dib, Sierra Dockray, Stephanie Dunlap, An a Escobar, Brenda Escobar,
Teryn Essler, Monica Estrella, Brian Felgere, Rebekah Fontenot, Michelle Fuentes,
Adriana Galvan, Darius Gardner, Ashton Hanley, Samantha Hanlon, Tara Hansen,
Savannah Hanson, Stacy Hanzelka, Starla Haugenator, Ashley Heinr ich, Santana
Henderson−Jones, Paul Herin, Shauna Herin, Jade Hernandez, Luz Hernandez,
Stephanie Hilton, Jeffrey Hinton, Sharon Hollier, Joseph Hoyt, Walter Infantes,
Shaylonda Jackson, Dana Janoch, Jason Jimenez, Amber Kimich, Carmen LaTorre,
Gilber to Lara, Priscilla Lara, John Lasseigne, Angela Lavespere, Tatyana Lazarenko,
Ashley Leon, Brooke Lighthall, Tammy Linkenhoker, Alexis Lopez, Bennie Lopez,
Brandy Mann, James McCann, II, Generia McGraw, Elsa Mejia, Rogelio Mendez, Kim
Mikeska, Norma Miller, Yolunda Milton, Ahmed Montgomery, Robert Morin, Cherri
Mosley, Bob Nevens, Linda Pickard, Sara Pika, Christina Pineros, McKenli Pinkney,
Theresa Porche, Jonae Powell, Cynthia Puente, Averi Reed, Kimberly Rensi, Pamela
Robins, Janet Robison, S aul Rodriguez, Timothy Rosilez, Betty Samuel, Giovanni
Savans, Leevetgra Seals, Maria Serrano, Kara Sheperd, James Smiley, Nicole Smith,
Freenea Stewart, Cynthia Strauss, Katherine Sweitzer, Karene Tanner, Maria Trevino,
Terah Trevino, Charles Vargne se, Randi Vincent, Mathea Volesky, Hunter Ward,
Jennifer Warren, Victoria Webb, Alexandra Williams, Mona Wilson, Karen Witt,
Latasha Woods, Laurica Wooten, Katie Yarber, Oscar Zamudio, Ricardo Zelante. The
following appeal and related motions are pending in the District Court:

                                 Notice of Appeal − #22

If the appellant fails to comply with the following requirements, then the Clerk of
Court will submit a certificate of noncompliance to the Fifth Circuit Court of Appeals.

FILING FEE:
A filing fee is required to proceed on appeal. If the filing fee has not already been paid,
then it must be paid or a motion to proceed in forma pauperis must be filed, unless
appellant is an United States government agency.

TRANSCRIPTS:
If hearings were held in this case and the transcripts were not already produced, then
transcripts must be ordered. Pursuant to FRAP 10(b)(1), a transcript order form must
be filed within 14 days of the filing of the notice of appeal. Under Fifth Circuit Rule
10, the appellant's order of the transcript must be made on a DKT−13 Transcript Order
     Case 4:21-cv-01774 Document 24 Filed on 06/15/21 in TXSD Page 2 of 2

form. The DKT−13 must be filed regardless of whether there were hearings or
transcripts needed. A link to the DKT−13 form and instructions for ordering transcripts
are available on the court's website at www.txs.uscourts.gov/page/OrderingTranscripts.
If there were no hearings or no transcripts are needed, file the DKT−13 form with the
appropriate box marked to indicate so. For cases where transcripts are needed, prepare
a separate DKT−13 for each reporter from whom you are ordering transcripts. All
transcripts for electronically recorded proceedings may be ordered on one form. Each
form should indicate the exact dates of the proceedings to be transcribed by that
reporter.
This case had hearings. Reporter(s): F. Warner.

EXHIBITS:
The Fifth Circuit requires exhibits admitted into evidence be included in the electronic
record for transmission to the Fifth Circuit. Exhibits in the custody of the court will be
electronically filed by court staff. Exhibits previously returned to the parties must be
immediately electronically filed in this case by the attorney, using event Exhibits in the
Trial Documents category in ECF.

Date: June 15, 2021.
                                                                  Nathan Ochsner, Clerk
